 In the Matter Of PERFECTION SPRING AND EQUIPMENT COMPANY,EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICT 54, PETITIONERCase No. 8-B-24128.-Decided February13, 1947Mr. Henry B. Johnson,of Cleveland,Ohio, for the Employer.Messrs.Howard TausohandHugh McLean,of Cleveland,Ohio, forthe Petitioner.Messrs. Stanley KwiatandClinton Bell,of Cleveland,Ohio, for theIntervenor.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleveland,Ohio, on November 12, 1946, before Thomas E. Shroyer, hearing offi-cer.At the hearing, the Petitioner moved to exclude the Intervenorfrom the ballot in any election directed in this proceeding, and thehearing officer referred this motion to the Board for ruling. In viewof the Intervenor's past contractual relations with the Employer, themotion is hereby denied.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT -I.THE BUSINESS OF THE EMPLOYERPerfection Spring and Equipment Company, an Ohio corporationhaving two plants in Cleveland, Ohio, both of which are involvedin this proceeding, is engaged in the manufacture, sale, and servicingof auto parts.The annual value of the finished products handled bythe Employer is in excess of $250,000, of which approximately 10percent is shipped to points outside the State of Ohio.The annualvalue of raw materials used by the Employer is in excess of $150,000,of which approximately 25 percent is shipped from points outside theState of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L It. B., No. 115._590 PERFECTION SPRING AND EQUIPMENT COMPANYII.THE ORGANIZATIONS INVOLVED ,591The Petitioner is a labor organization, claiming to represent em-ployees of the Employer.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 217, herein called the Inter-venor, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONShortly after June 2, 1946, the Petitioner requested the Employer torecognize it as exclusive bargaining agent of the Employer's employees.The Employer refused to grant this request.On October 15, 1946,the Petitioner filed the petition in this proceeding.On June 2, 1941, the Employer and the Intervenor executed a col-lective bargaining contract which provided that it was to remain ineffect for 1 year, and from year to year thereafter in the absence of,written notice to terminate given by either party thirty (30) daysbefore any anniversary date.The Intervenor contends that this con-tract, having automatically renewed itself before the Petitioner ad-vanced its rival claim to representation, constitutes a bar to this pro-ceeding.But the record establishes that, since later in 1941, the contract hasnot been administered by the Intervenor, and that the Intervenor hasceased to act as representative of the employees of the Employer.Since December 1941, there have been no weekly meetings betweenthe Employer and the Intervenor, as provided in the contract, for thepurpose of presenting grievances.There is no evidence that dues havebeen collected by the Intervenor, since 1944.Moreover, the employees,old and new alike, have been unaware of any activity by the Inter-venor for well over a year. In 1945, when a wage increase for theEmployer's employees was sanctioned by the Wage StabilizationBoard, the Employer did not consult the Intervenor, and the Inter-venor did not join in the application for the increase which was filedwith the War Stabilization Board.The Employer knows of no shopcommittee, shop steward, or union officers at its Cleveland plants.'These facts establish that before the 1946 operative date of theautomatic renewal clause in the contract between the Employer andthe Intervenor, the latter had become defunct insofar as the employeesIIn 1944 the Intervenor's shop steward at the Employer's plants was promoted to asupervisory position and resigned his stewardshipAt that time he arranged with anotheremployee to have him serve as acting shop steward It does not appear that this employeewas active in his role as acting shop steward.When, in June or July 1946, the Inter-venor's business agent and another of its representatives learned that the acting shopsteward was also to be promoted to a supervisory position, they met with the acting shopsteward and an unidentified employee and received promises from the latter that lie woulddesignate a successor to the acting shop stewardSo far as the record shows no successorwas ever appointed, nor did the Intervenor take any further steps in the matter.731242-47-vol. 72--39 592DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved in this proceeding are concerned.At that crucial date, there-fore, the Intervenor did not truly represent the Employer's employees.Hence, we are of the opinion that in 1946 the Intervenor was incapableof renewing the contract in their behalf.We conclude that the 1941contract is not a bar to a current determination of representatives.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction, maintenance, and service employees at both of the Em-ployer's Cleveland, Ohio, plants, including watchmen and the ship-ping clerk, but excluding office employees, truck drivers, sales em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section ,9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Perfection Spring and Equip-ment Company, Cleveland, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by International Association of Machinists,District 54, or by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, Local 217, C. I. 0.,for the purposes of collective bargaining, or by neither.2Matter of Koppers Company, Inc, Wooil Preseriing Ditiision,72 N L R B 31We find it unnecessary to pass upon the Petitioner's contention that the 1941 contractis a "member-only" agreement and for this reason is no bar to this proceeding